Case MDL No. 2915 Document 19-1 Filed 08/07/19 Page 1 of 3




EXHIBIT A
         Case MDL No. 2915 Document 19-1 Filed 08/07/19 Page 2 of 3



              BEFORE THE UNITED STATES JUDICIAL PANEL ON
                      MULTIDISTRICT LITIGATION


In re CAPITAL ONE CONSUMER DATA              )    MDL No. 2915
SECURITY BREACH LITIGATION                   )
                                             )


                           SCHEDULE OF RELATED ACTION

       Case Name               Case No.                 Court                   Judge
Emanuyel Aminov v.           1:19-cv-01006       Eastern District of    Judge Rossie D.
Capital One Financial                            Virginia (Alexandria   Alston, Jr
Corporation, Capital One                         Division)
Bank (USA), N.A., and
Capital One, N.A. (the
“Aminov action”)


DATED: August 7, 2019                        ROBBINS GELLER RUDMAN
                                               & DOWD LLP
                                             STUART A. DAVIDSON
                                             CHRISTOPHER C. GOLD
                                             DOROTHY P. ANTULLIS


                                                          s/ Stuart A. Davidson
                                                        STUART A. DAVIDSON
                                             120 East Palmetto Park Road, Suite 500
                                             Boca Raton, FL 33432
                                             Telephone: 561/750-3000
                                             561/750-3364 (fax)

                                             ROBBINS GELLER RUDMAN
                                                & DOWD LLP
                                             MARK S. REICH
                                             Mreich@Rgrdlaw.Com
                                             58 South Service Road, Suite 200
                                             Melville, NY 11747
                                             Telephone: 631/367-7100
                                             631/367-1173 (fax)
Case MDL No. 2915 Document 19-1 Filed 08/07/19 Page 3 of 3



                           SILVERMAN THOMPSON SLUTKIN
                              & WHITE LLC
                           JODIE E. BUCHMAN
                           PIERCE C. MURPHY
                           201 N. Charles Street, 26th Floor
                           Baltimore, MD 21201
                           Telephone: 410/385-2225
                           410/547-2432 (fax)

                           COHEN & MIZRAHI, LLP
                           DANIEL C. COHEN
                           EDWARD Y. KROUB
                           300 Cadman Plaza W., 12th Floor
                           Brooklyn, NY 11201
                           Telephone: 929/575-4175
                           929/575-4195 (fax)

                           Attorneys Plaintiff Emanuyel Aminov




                           -2-
